Citation Nr: 0424691	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of sight.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a lower back 
disability.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to an initial compensable evaluation for 
hypertrophic bone spur of the left elbow.

10.  Entitlement to an initial compensable evaluation for 
hypertrophic bone spur of the right elbow.

11.  Entitlement to an initial evaluation in excess of 10 
percent for impingement syndrome of the left shoulder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 2001.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified in March 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for left and right elbow 
disabilities, and a left shoulder disability in the April 
2002 rating decision, granting a noncompensable evaluations.  
The veteran appealed the rating assigned.  Hence, the Board 
will consider the proper evaluation to be assigned for the 
veteran's service-connected left and right elbow disabilities 
and left shoulder disability from the time period beginning 
with the grant of original service connection, pursuant to 
the Court's holding in Fenderson, supra.

The Board notes that service connection for impingement 
syndrome of the left shoulder was granted by the RO in an 
April 2002 rating decision.  The veteran perfected an appeal 
as to the disability evaluation assigned and, in an August 
2003 rating decision, the RO assigned a 10 percent evaluation 
for r the disability, effective October 1, 2001, which is the 
day after the veteran was discharged from active service.  As 
this increased rating does not constitute a full grant of all 
benefits possible for the veteran's left shoulder disability, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for impingement 
syndrome of the left shoulder is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for flat 
feet, left and right knee disabilities, and a lower back 
disability; and to initial compensable evaluations for left 
and right elbow disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.     


FINDINGS OF FACT

1.  By a rating decision dated in August 2003, the RO granted 
service connection for arteriosclerotic cardiovascular 
disease with atypical chest pain, musculoskeletal chest pain 
(as a separate disability), and impingement syndrome of the 
right shoulder, granting 10 percent, noncompensable, and 10 
percent evaluations, respectively, effective October 1, 2001, 
which is the day after his discharge from active duty.

2.  There is no longer a controversy regarding the benefit 
sought as to the issues of service connection for chest pain 
and for a right shoulder disability.

3.  In September 2003, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal 
concerning the issues of entitlement to service connection 
for loss of sight and chronic sinusitis; and for an initial 
evaluation greater than 10 percent for impingement syndrome 
of the left shoulder.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for chest pain and a right shoulder disability.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2003).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of 
entitlement to service connection for loss of sight and 
chronic sinusitis; and for an initial evaluation greater than 
10 percent for impingement syndrome of the left shoulder.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issues of entitlement to service connection 
for chest pain, the Board observes that the RO granted 
entitlement to service connection for arteriosclerotic 
cardiovascular disease with atypical chest pain, and 
musculoskeletal chest pain in an August 2003 rating decision.  
The RO assigned 10 percent and noncompensable evaluations for 
these disabilities, respectively, effective October 1, 2001, 
which is the day after the veteran's discharge from active 
service.  Similarly, concerning the issue of entitlement to 
service connection for a right shoulder disability, the Board 
notes that the RO granted entitlement to service connection 
for impingement syndrome, right shoulder, in the same, August 
2003, rating decision.  An evaluation of 10 percent was 
assigned, also effective October 1, 2001.  The veteran has 
not expressed disagreement with the evaluations assigned 
these disabilities.

As a result, the RO's decision awarding service connection 
for arteriosclerotic cardiovascular disease with atypical 
chest pain, musculoskeletal chest pain, and impingement 
syndrome of the right shoulder has fully resolved, and thus 
has rendered moot, the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claims in 
his favor, there is no longer a question or controversy 
remaining with respect to entitlement to service connection 
for chest pain and a right shoulder disability.  38 C.F.R. § 
3.4 (2003).  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, the award of 
service connection for chest pain and a right shoulder 
disability, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995).  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Concerning the issue of entitlement to service connection for 
loss of sight, chronic sinusitis, and an initial evaluation 
greater than 10 percent for impingement syndrome of the left 
shoulder, the Board observes that the veteran specifically 
omitted these issues in a second VA Form 9, "Appeal to Board 
of Veterans Appeals," submitted in September 2003.  
Indicating in box 9B that he had read the statement of the 
case and any supplemental statement of the case received, and 
that he was appealing only the issues listed below, he 
identified the following issues only:  right elbow, left 
elbow, flat feet, low back, left knee, and right knee.  
Subsequently the veteran testified before the undersigned 
Veterans Law Judge, in March 2004.  He addressed only the 
issues identified in the September 2003 VA Form 9 and did not 
indicate that he wished to continue his appeal as to the 
issues not listed.  As the appellant has withdrawn his appeal 
as to the issues of entitlement to service connection for 
loss of sight, chronic sinusitis, and to an initial 
evaluation greater than 10 percent for impingement syndrome 
of the left shoulder, there remain no allegations of errors 
of fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
these issues.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to service connection for 
loss of sight, chest pain, chronic sinusitis, and a right 
shoulder disability, and to an initial evaluation greater 
than 10 percent for left shoulder impingement syndrome are 
dismissed.




REMAND

The veteran also seeks entitlement to service connection for 
bilateral flat feet, left and right knee disabilities, and a 
lower back disability; and to initial compensable evaluations 
for left and right elbow disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the VA examinations proffered the veteran in December 2001 
were conducted without review of the entire claims file, to 
include the veteran's service medical records and private 
medical records.  This is critical in the present case 
because the veteran originally claimed service connection for 
his disabilities immediately upon separation from active 
service.  See Hampton v. Gober, 10 Vet. App. 481 (1997).

The veteran's reports of medical history and examination at 
discharge, dated in June 2001, reflect complaints of pain in 
his feet, knees, and lower back with notations by the 
examiner of arthritis in the wrists, elbows, shoulders, back 
and knees, a history of chronic lower back pain without 
surgical intervention, locking and stiffness in the left 
knee, and fallen arches.  The examiner further indicated that 
follow up was required for, among other conditions, 
arthralgia.

Service medical records reflect complaints of and treatment 
for the claimed conditions.  A prescription was written in 
June 2001 for arch supports.  The physician then diagnosed 
the veteran with plantar fasciitis.

The veteran's reports of medical examination and history at 
entrance to active duty, dated in September 1971, shows that 
the veteran was then found to manifest 2nd degree pes planus, 
bilaterally, which was then considered non-disabling.  
However, the regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the nature progress of 
the disease.  See 38 C.F.R. § 3.306 (2003).  Further, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.    

The December 2001 VA examination report includes clinical 
findings that evidence structural changes in the veteran's 
feet.  Specifically bilateral hallux valgus deformities were 
found.  Notwithstanding, the examiner could not evaluate the 
veteran's arches, as the platform the veteran was standing on 
was radiopaque and precluded his view.  Repeat examination 
was recommended, but such records are not present in the 
claims file now before the Board.

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all service 
medical records and subsequently obtained private medical 
records-in totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board further notes that the veteran testified in March 
2004 that he sustained injury to his knees and back while in 
a crewmember in a tank, which had duty in the desert.  He 
declined to report for sick call and to seek treatment for 
his injuries due to the nature of his duties at the time.  In 
essence, while there are some notations in his service 
medical record of treatment accorded him for his knees and 
back, he argues that his service medical record does not 
accurately reflect the frequency and degree of injuries he 
sustained.

The veteran's separation documents note that he served as an 
armored crewman for 9 years and as an armored sergeant for 
over 14 years.  He had six years of foreign service and has 
three times been awarded the overseas ribbon.  The veteran 
described part of his service in tanks as being in the 
desert.  It is possible that he served in combat, in the 
southwest Asia theatre of operations.  The regulations 
dictate that consideration is to be accorded the time, place, 
and circumstances of a veteran's active service.  If 
consistent with the circumstances, conditions, or hardships 
of combat service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence of service 
incurrence or aggravation of an injury or disease will be 
accepted as sufficient.  See 38 U.S.C.A. § 1154 (West 2002).  
The Board finds that enquiry into the veteran's service at 
the time he testified he injury his back and knees must be 
made.

In addition, the Board notes that private medical records 
dated in August 2000 reflect that the veteran was then 
diagnosed with osteoarthritis versus other arthritis of the 
knees.  The veteran testified before a hearing officer 
sitting at the RO in March 2003 that he had received private 
treatment from a Dr. Lambert and Dr. May for his lower back 
and knees, including the prescription of pain medication for 
his back.  He further averred that osteoarthritis had been 
diagnosed in his knees, and that X-rays and other clinical 
tests were conducted to arrive at that opinion.  The RO 
attempted to obtain treatment records from these physicians 
and their practice, with only partial success.  The medical 
health facility responded that the veteran had not been 
treated on the dates identified.  However, the claims file 
contained records from the same treatment facility dated from 
2000 to 2002.  Hence, the Board finds that it would be 
helpful to again request records from the health care 
providers, to include any and all treatment accorded the 
veteran during his active service, as well as after his 
discharge.

Finally, the Board notes that the veteran is receiving 
treatment for his service connected bilateral elbow 
disability from the VA Medical Center (VAMC) in Jackson, 
Mississippi.  In addition, he testified in March 2004 that 
Dr. Lambert had prescribed pain medication for his bilateral 
elbow condition, and that he experienced limitation of 
movement in the joint in addition to pain, stiffness, and 
weakness.  The most recent VA treatment records present in 
the claims file are dated in December 2001 and document 
treatment for his heart condition.  It is necessary to obtain 
current VA and non VA treatment records.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for bilateral flat 
feet, left and right knee disabilities, 
and a lower back disability, and of 
entitlement to initial compensable 
evaluations for hypertrophic bone spur in 
the left elbow, and hypertrophic bone 
spur in the right elbow.  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for 
bilateral flat feet, left and right knee 
disabilities, and a lower back 
disability, and for initial compensable 
evaluations for service-connected left 
and right elbow disabilities; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed flat feet, left and knee 
disabilities, and lower back disability, 
and for his service-connected left and 
right elbow disabilities immediately 
following his discharge from active 
service in September 2001 to the present.  
The veteran should also provide the names 
and addresses of all private health care 
providers who treated him for his claimed 
conditions prior to his separation from 
active service.  The RO should procure 
duly executed authorization for the 
release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records, of treatment accorded him by 
Drs. Lambert, May, and Guice of 
Hattiesburg, Mississippi; from the Family 
Practice/After Hours Clinic in 
Hattiesburg, Mississippi and from the 
University Hospital and Clinic in 
Jackson, Mississippi.  In addition, the 
RO should request any and all outpatient 
and inpatient treatment records to 
including any and all clinical medical 
records, of treatment accorded him at the 
VAMC in Jackson, Mississippi and any and 
all other VAMCs that the veteran may 
identify from the veteran's discharge 
from active service in September 2001 to 
the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non VA records that may have been retired 
to storage.

4.  The RO should request that the 
veteran identify the time and place of 
his injuries to his lower back and knees 
that he testified occurred in a tank, in 
the desert, during operations which did 
not allow him to report to sick bay or to 
request medical treatment.

5.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred service in combat.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the veteran's averred 
service in combat.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment, and copies of his March 
2004 and March 2003 hearing transcripts, 
and any further statements the RO 
receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC, the service department, or 
USASCRUR, including the request for unit 
morning reports and unit histories.  

6.  The RO should obtain any additional 
service medical records, including 
clinical medical records and hospital 
medical records under the veteran's name 
and identification numbers.  If the 
service medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the appellant may provide.  

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed flat feet, left 
and right knee disabilities, and lower 
back disability; and the nature and 
extent of his service connected left and 
right elbow disabilities.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed flat feet, left and 
right knee disabilities, and lower 
back disability; and his service 
connected left and right elbow 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed flat feet, left and right 
knee disabilities, and lower back 
disability; and his service 
connected left and right elbow 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bilateral foot, left 
and right knee, lower back, and left 
and right elbow pathology.
?	Provide an opinion as to the date of 
onset and etiology for any bilateral 
foot, left and right knee, and lower 
back pathology.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed left or 
right foot disability is the 
result of inservice injury to 
the bilateral feet or, in the 
alternative, that any 
additional left or right foot 
disability is the result of 
inservice aggravation of the 
preexisting condition of 
bilateral pes planus?
2.	Is it at least as likely as not 
that any diagnosed left and/or 
right knee disability and lower 
back disability is the result 
of inservice injury to the left 
and/or right knee and lower 
back-including, but not 
limited to, injuries sustained 
while on duty in a tank?

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for flat feet, a left and 
right knee disability, and lower back 
disability, and for initial compensable 
evaluations for hypertrophic bone spur of 
the left elbow and hypertrophic bone spur 
of the right elbow, including 
consideration of Hampton, supra; 
aggravation under 38 C.F.R. § 3.306 
(2003); VAOPGCPREC 3-2003 and 38 U.S.C.A. 
§ 1154 (West 2002).  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



